El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
La Ley Federal de Emergencia para el Control de Pre-cios de 1942 — 50 U.S.C.A. App. See. 901 y siguientes — creó una Oficina de Administración de Precios bajo la dirección de nn Administrador de Precios. (Sección 921). El Admi-nistrador - estaba autorizado, entre otras cosas, para fijar, mediante reglamentos, precios máximos a los artículos de comercio. (Sección 902).
La sección 904 declara ilegal la venta de cualquier ar-tículo en violación'de tales reglamentos. La sección 925 de-clara que es delito, punible por multa no mayor de $5,000 y prisión no mayor de dos años, el que cualquier persona a sabiendas infrinja cualquier disposición de la sección 904. La sección 925 también dispone que las cortes de distrito de los Estados Unidos tendrán jurisdicción sobre procedimientos criminales por violaciones de la sección 904. La sección 901 (c) dispone que la ley “será aplicable a los Estados Unidos, sus territorios y posesiones ... ”, la que, desde luego, in-cluye a Puerto Rico.
*96A tenor con dicha ley el Administrador fijó mediante re-glamentos precios máximos prácticamente para todos los ar-tículos de comercio. Entre estos reglamentos estaba el Re-glamento núm. 183 sobre Precios Máximos qne fijaba precios máximos a los miles de artículos vendidos en Puerto Rico. (7 F.R. 5620). El 7 de abril de 1943, este Reglamento fué enmendado por la Enmienda 21. (8 P.R. 4351).1
Después de entrar en vigor el referido Reglamento, según fué enmendado en abril de 1943, la Legislatura de Puerto Rico, aprobó la Ley núm. 31, Leyes de Puerto Rico, 1943 (pág. 83). Se titulaba, “Ley para cooperar con el Gobierno de los Estados Unidos en la dirección eficaz de la guerra; para poner en vigor todos los reglamentos, órdenes y listas de precios promulgados o adoptados por la Oficina de Ad-ministración de Precios de acuerdo con lo dispuesto por la Ley de Emergencia para el Control de Precios de 1942, en-mendada por la Ley No. 729 del 779 Congreso, aprobada el 2 de octubre de 1942; para convertir en “misdemeanor” cualquier violación de tales reglamentos, órdenes y listas de precios, y para fijar penalidades por tales violaciones, y para otros fines.”
Los artículos 1, 2, y 3 de la Ley núm. 31, dicen como sigue:
“Artículo 1. — El Pueblo de Puerto Pico reconoce que el estricto cumplimiento de todos los reglamentos, órdenes, y listas de precios promulgados o adoptados por la Oficina de Administración de Pre-cios, bajo la autoridad de la Ley de Emergencia de Control de Pre-cios de 1942, tal como fué enmendada por la Ley No. 729 del 779 Congreso, aprobada en octubre 2, 1942, es necesario para la dirección eficaz de la guerra y redunda en beneficio de la defensa y seguridad nacional, por lo que declara ser la política del Gobierno de Puerto Rico ayudar a poner en vigor el progfama de precios del Gobierno Federal en tanto y en cuanto dicho programa ha sido plasmado en los reglamentos, órdenes, y listas de precios que han sido promulga-dos o adoptados, o que en el futuro sean promulgados por la Oficina *97de Administración de Precios bajo la autoridad de la Ley de Emer-gencia de Control de Precios de 1942, tal como ha sido enmendada.
“Artículo 2. — Cualquier persona que intencionalmente ejecu-tare cualquier acto prohibido, o que intencionalmente dejare de ejecutar un acto requerido por cualquier disposición de cualquier reglamento, orden, o lista de precios promulgado-o adoptado por la Oficina de Administración de Precios, bajo la autoridad de la Ley de Emergencia de Control de Precios de 1942, tal como ha sido en-mendada, será culpable de delito menos grave (misdemeanor), y convicta que fuere, será castigada por la primera infracción con multa no mayor de mil (1,000) dólares o cárceí por un término no mayor de un (1) año, o ambas penas, a discreción del tribunal, y por las subsiguientes infracciones con multa no menor de (100) dólares ni mayor de cinco mil (5,000) dólares o cárcel por un término no menor de un (1) mes ni mayor de dos (2) años, o ambas penas, a discreción del tribunal.
“Artículo 3. — Por la presente se confiere jurisdicción a las cortes insulares sobre dichos delitos y se impone a todos los fiscales de dis-trito, magistrados y funcionarios encargados de mantener el orden público en la isla, el deber de poner en vigor las disposiciones de la sección 2 de esta Ley.’’
El 13 de ‘mayo de 1943 se radicó una denuncia ante la Corte Municipal de Ponce imputando al peticionario una in-fracción del artículo 2 de la Ley núm. 31. La denuncia ale-gaba que el 9 de mayo de 1943 el peticionario había vendido ajos al detall a un precio mayor que el establecido por el re-ferido Reglamento Revisado sobre Precios Máximos núm. 183. El peticionario fué convicto y se le impuso .una multa en la corte municipal. Apeló a la corte de distrito donde radicó una excepción perentoria a la denuncia, alegando que las cortes insulares no tienen jurisdicción sobre dicha de-.nuneia, toda vez que la Ley núm. 31 es nula. La corte de distrito dictó una resolución declarando sin lugar la excep-ción perentoria. Expedimos el auto de -certiorari a tenor con la Ley núm. 32, Leyes de Puerto Rico, 1943 (pág. 85) con el fin de revisar esta resolución de la corte de distrito, a causa del interés público que hay envuelto en la pronta resolución de la cuestión suscitada por el peticionario.
*98El peticionario alega que la Ley núm. 31 es nula “por'estar ía misma por sus propios términos y en- sn ad-ministráción práctica en sustancial conflicto” con la Ley Federal de Emergencia para el Control de Precios. El peticio-nario aparentemente tomó este lenguaje del caso de Luce & Co., S. en C. v. Junta de Salario Mínimo de Puerto Rico, 62 D.P.R. 452, donde dijimos, citando Puerto Rico v. Shell Co., 302 U. S. 253, (pág. 461) “. . . para qne la ley federal ex-cluya la insular, no basta que las dos leyes abarquen la misma materia, sino que es preciso que la ley insular por sus propios términos o en su administración práctica esté en conflicto sustancial con la ley del Congreso o manifiestamente infrinja la política pública de la ley federal.”
El peticionario aparentemente concede que la Legislatura insular, especialmente durante una emergencia, puede apro-bar bajo el poder de policía, legislación por la cual se fijen y controlen los precios (Miranda v. Corte de Distrito, 63 D.P.R. 161, resuelto el 6 de marzo de 1944; Pueblo v. Díaz, 62 D.P.R. 136). En verdad, si bien el Congreso indudablemente tiene el poder de aprobar la Ley Federal de Emergencia para el Control de Precios bajo el poder de guerra (Yakus v. United States, 321 U. S. 414, 422), constitucionalmente ha-blando se justifica con más facilidad la legislación sobre fija-ción de precios, en épocas normales, bajo el poder de policía del estado (véase Nebbia v. New York, 291 U. S. 502). Sea .ello como fuere, tanto el Congreso como nuestra Legislatura han actuado. Y el peticionario no ataca una de las dos le-yes per se. Más bien alega que nuestra ley es nula porque está en conflicto con la ley federal.
El argumento del peticionario es en síntesis (1) que la ley federal otorga jurisdicción exclusiva sobre procedimien-tos criminales en las cortes federales por violaciones a la misma; y (2) que las penalidades allí fijadas para tales ca-sos son más severas que aquellas encontradas en la Ley núm. 31. Pero ninguno de estos puntos se ajusta exactamente a *99la cuestión que él levanta. La ley insular no contempla el privar a las cortes federales de jurisdicción sobre procedi-mientos criminales por infracciones a la ley federal. Tam-poco intenta mitigar el castigo que pueda imponerse bajo la ley federal. Al contrario, al aprobar la Ley núm. 31 la Legislatura insular dispuso un delito insular idéntico al de-lito federal establecido por la ley federal. Su autoridad para así hacerlo no ha sido — y como hemos visto, no puede ser — impugnada con éxito. Y de acuerdo con Puerto Rico v. Shell Co., supra, el mero hecho de que exista un estatuto penal federal sustancialmente idéntico cubriendo la misma materia, no anula, sin más, el estatuto criminal insular. Al resolver tal contención, la Corte Suprema de los Estados Unidos dijo en el caso de Shell, a la pág. 271:
“Finalmente, se alega, que si se permite que subsistan la Ley Sherman y la ley local contra monopolios, resultaría un conflicto de jurisdicción entre las cortes federales y las cortes locales. Pero cla-ramente hay muy poco, si algún, fundamento para tal temor. La ley local simplemente confiere jurisdicción a las cortes locales para poner en vigor esa ley. No se intenta, desde luego, conferir jurisdicción a diehas cortes para poner en vigor la Ley Sherman o a las cortes fede-rales para poner en vigor la ley local. Es difícil ver como podría surgir un conflicto en cuanto a qué ley deberá ponerse en vigor y qué jurisdicción deberá invocarse, toda vez que los funcionarios a cargo de la administración y ejecución de ambas leyes están, en último análisis, bajo el control dé la misma soberanía y, puede muy bien asumirse, que trabajarán en armonía.”2
Sin embargo, si bien la coexistencia de ambos estatutos no es en sí fatal al estatuto insular, todavía queda sujeta a investigación la cuestión de si la ley insular “por sus pro-*100pios términos o en sn administración práctica [está] en con-flicto sustancial’’ con la ley federal. Es difícil creer qne alguien pueda insistir seriamente en tal contención. La ley federal tiene por objeto prohibir las ganancias excesivas y estabilizar los precios con el fin de impedir la inflación en tiempos de guerra. El ganar dicha batalla en el frente doméstico es tan importante para la victoria final en la pre-sente guerra como algunas de las batallas que nuestras fuer-zas armadas libran ahora en el frente. La Ley insular núm. 31 ofrece la cooperación de la ley insular y de las cortes in-sulares para poder llevar a cabo el laudable propósito de la ley federal. En vez de estar en conflicto con la ley federal la ley insular confiere al Administrador recursos adi-cionales que utilizará, en armonía con las facilidades provis-tas por la ley federal, para llevar a cabo la política esta-blecida por el Congreso que la Legislatura insular ha adop-tado para sí.
“Si alguna vez ha ocurrido un estado de cosas que jus-tifique, o aún demande, esfuerzo cooperativo entre el estado y la nación”,3 en el presente caso lo tenemos. Que esta.co-operación de la ley insular ha tenido feliz resultado en la práctica es evidente de la siguiente manifestación hecha en el alegato del Administrador: “Fue precisamente la Oficina de Administración de Precios para Puerto Rico la inspira-dora de la Ley núm. 31 para hacer más viable el cumpli-miento, la ejecución y la administración de la política nacio-nal sobre el control de precios. En los quince meses de vi-gencia del estatuto local se han procesado y castigado eien-*101tos de personas que han violado esta ley y en ningún mo-mento ha surgido conflicto alguno entre la ejecución de la ley insular y la ejecución de la ley federal. Por el con-trario la legislación local ha prohado ser una gran ayuda para el cumplimiento de los reglamentos de precios máxi-mos, primero, por el número de cortes en que pueden perse-guirse las infracciones; segundo, por la sencillez y facilidad del procedimiento y tercero, por la prontitud de la resolución de- los casos. ■ ’
Una cuestión un poco más seria — aún cuando el peticionario no la levantó — es el problema envuelto en la adopción por la Legislatura insular por referencia de “los reglamentos, órdenes, y listas de precios que han sido promulgados o adoptados, o que en el futuro sean promulgados por la Oficina de Administración de Precios bajo la autoridad de la Ley de Emergencia de Control de Precios de 1942, tal como ha sido enmendada”. (Artículo 1 de la Ley núm. 31).
Empezaremos por indicar que es una práctica corriente el que una legislatura estatal adopte por referencia un esta-tuto federal o de algún otro estado, ya existente. Hasta donde tenemos conocimiento, ningún caso — en ausencia de una prohibición, constitucional específica al efecto — ha re-suelto que tal legislación es inconstitucional por constituir una delegación ilegal de poderes legislativos (Puerto Rico v. Rubert Co., 309 U. S. 543, 549; Coens v. Marousis, 119 Atl. 549 (Pa., 1923); Comments, Constitutional Law — Validity of State Recovery Acts Adopting Federal Codes, 33 Mich. L. Rev. 597; Notes and Comment, Constitutional Law: Delegation of Powers: The adoption by states of present and future Federal legislation, 20 Cornell L. Q. 504). Notamos al pasar, que el Congreso ha seguido por casi 150 años esta práctica de adoptar por referencia leyes penales de los es-tados en los cuales radican reservas federales, disponiendo que cuando se haga alguna cosa en una reserva, no punible bajo las leyes del Congreso, pero que bajo la ley estatal, de *102tener jurisdicción el Estado, sería punible, el acto será pu-nible de igual manera si se comete en una reserva (4 Stat. 115, que ha sido reenactado sucesivamente, encontrándose el último statuto en 54 Stat. 234, 18 U.S.C.A. §468).
La Legislatura insular claramente tenía el poder de adop-tar por referencia la existente Ley de Emergencia Federal para el Control de Precios. Por tanto pasamos al problema envuelto en tal adopción de reglamentos prospectivos a ser promulgados por el Administrador. Pero aquí encontramos que tal acción no envuelve ninguna delegación de poderes legislativos. La Legislatura, al adoptar por referencia la ley federal, ha establecido amplias normas, que la Corte Suprema de los Estados Unidos ha sostenido a pesar de las contenciones de que la ley federal constituye una delegación nula de poderes legislativos (Yakus v. United States, supra; Bowles v. Willingham, 321 U. S. 503). Al disponer también en efecto que los reglamentos federales, a ser promulgados por el Administrador bajo el estatuto federal, también serán reglamentos insulares, la Legislatura simplemente ha elegido al Administrador Federal como el funcionario administrativo que tendrá poder “para ultimar los detalles”4 dentro délas amplias pero válidas normas establecidas por la propia ley. Una vez que concedemos que la norma establecida por el estatuto es válida y que el poder para ultimar los detalles puede delegarse a un funcionario administrativo, el mero hecho de que la Legislatura elija conferir este poder a un funcionario federal adecuado más bien que a un funcionario insular, por sí solo no invalida el estatuto o los reglamentos. El caso de Ex parte Lasswell, 36 P. (2d) 678 (Calif., 1934) ha resuelto a ese efecto en una opinión bien razonada que envolvía una situación similar bajo la Ley Nacional de Reconstrucción Industrial (National Industrial Recovery Act) al igual que lo hizo la Corte de *103Apelaciones de Ohio en City of Cleveland v. Piskura, resuelto el 28 de febrero de 1944, al considerar nna ordenanza municipal incorporando, por referencia, como en el presente caso, la ley federal y sns reglamentos sobre el control de precios.
Como dice el caso de Exhorte Lasswell, snpra, a la pág. 687:
“Parece entonces que el problema se reduce a lo siguiente: Debe existir una ley en vigor que constituya la norma básica. La función del poder delegado debe ser ‘determinar algún hecho o el estado de cosas sobre el que depende la ejecución “de la ley que fija la norma básica.” ’
“Tenemos ante nos leyes estatal’ y federal, ambas reconociendo un colapso en los negocios a través de toda la nación trayendo como resultado la miseria humana. Tanto la nación como el estado tratan de rehabilitar el intercambio de productos. Ambos gobiernos han decretado que esto se puede hacer de la mejor manera mediante la aprobación de códigos para los negocios que constituirán las normas de competencia leal. Estos decretos son las leyes .en vigor o las normas básicas. El poder de ultimar los detalles es el poder de-legado.
“La objeción incidental de que los códigos no existen cuando su violación se hace un delito es inmaterial si se ha establecido la norma básica. Si el estado no concurre con los códigos, éste puede derogar la ley y los códigos caen con ella. Nada podría ser más obvio que la ultimación de los detalles sea como necesidad natural posterior a la ley que fija la norma básica, que dispone que la violación de los detalles ulteriores de la norma básica constituirá un delito.
“La objeción incidental de que la delegación, en cuanto a la promulgación de códigos, al Presidente de los Estados Unidos por el fundamento de que el estado de California es un estado soberano y el Presidente es en este sentido un funcionario extranjero no nos impresiona grandemente. Los derechos correlativos del estado y la nación son de gran importancia, pero somos una nación no una alianza de estados extranjeros, y nuestro Presidente no es un po-tentado extranjero.
“Que los poderes incidentales pueden ser delegados a un cuereo o medidos por una norma fuera del control del estado y que están sujetos a cambio, se demuestra muy bien en el caso de Ex parte G-erino, supra. ’ ’
*104Como indica el párrafo final qne acabamos de citar, el poder de ultimar los detalles a veces es delegado válida-mente aún a entidades privadas. (Ex parte Gerino, 77 Pac. 166 (Calif., 1904)). A fortiori, tal delegación puede hacerse a nn funcionario del G-obierno Federal por el Gobierno Insular cuando ambos gobiernos están unidos en su determina-ción de poner en ejecución una política común a ambos tal cual se ha incorporado en legislación aprobada por sus le-gislaturas. (Véase Mich. L. Rev. 597, supra, a las págs. 599-604, que da innumerables ejemplos de leyes similares de legislaturas estatales incorporando por referencia reglamen-tos futuros a ser promulgados por funcionarios federales y dice que (pág. 603) “Aunque esta práctica es bastante co-mún, como indica este material demostrativo, el autor no ha encontrado una sola decisión de corte estatal de última ins-tancia resolviendo que la adopción por el estado de deter-minaciones administrativas federales prospectivas bajo legis-lación federal ya existente que fije una determinación ad-ministrativa adecuada, es inválida por constituir una dele-gación de poderes legislativos.”)5
Finalmente, el peticionario podría haber argumentado concebiblemente que la Ley Federal de Emergencia para el Control de Precios fue enmendada recientemente por el Congreso, y que es inconstitucional el que la Ley núm. 31 incorpore la nueva ley por referencia por constituir una incorporación por referencia de legislación futura (Véase 33 Midi. L. Rev. supra a la pág. 598 y los casos citados en el escolio 5; 20 Cornell L. Q. supra a la pág. 510 y casos citados en el escolio 34). Aparte del hecho de que este caso fué radicado con anterioridad a dicha enmienda (Cf. Pueblo v. Or*105tiz, 62 D.P.R. 298) y asumiendo, sin decidirlo, qne estaría-mos preparados para seguir las autoridades citadas, no ne-cesitamos enfrentarnos aquí con diclio problema. Aunque todavía no ban llegado a Puerto Rico dichas enmiendas, el Administrador nos ha proporcionado una copia del Informe de la Conferencia sobre las mismas que demuestra, entre otras cosas, que la ley federal ha sido enmendada elimi-nándole la fecha “junio 30, 1944” en la sección de la Ley de Emergencia para el Control de Precios disponiendo que ésa sería la fecha de expiración, y sustituyendo en su lugar “junio 30, 1945”. Por tanto creemos que el lenguaje ha-llado en el caso de United States v. Powers, 307 U. 214, es propio al presente. Dijo allí la corte a la pág. 217: “De-bido a la enmienda, la ley no ha dejado nunca de existir. No se creó una nueva ley; no se derogó ninguna ley anterior. Sin que existiera hiato de clase alguna, a la ley original se le alargó la vida. No hubo una Primera Ley Connally seguida de una Segunda Ley Connally. Durante los perío-dos en cuestión sólo hubo una ley.”
En adición, podría muy bien insistirse en que, no importa cuál sea la regla con referencia a la alegada abdicación de soberanía envuelta en legislación estatal que adopta por re-ferencia legislación federal prospectiva, no podrá haber ob-jeción constitucional a la acción de la Legislatura de Puerto Rico, agente del Congreso, al devolverle al Congreso, su creador, la autoridad para legislar, originalmente recibida del Congreso.
La restante contención del peticionario puede ser resuelta en pocas palabras. Afirma que la Ley núm. 31 viola la sección 256 del Código Judicial (28 U.S.C.A. §371) que confiere a “las cortes de los Estados Unidos . . . con exclusión de las cortes de los varios Estados” jurisdicción sobre todos los casos “por penalidades y por violaciones incurridas bajo las leyes de los Estados Unidos”. Lo mismo que su primer punto, este argumento está basado en la premisa *106falsa de que la Legislatura insular La tratado de conferir jurisdicción a las cortes insulares sobre infracciones a la ley federal. Toda vez que la Ley núm. 31 establece un de-lito insular, la Legislatura claramente actuó dentro de su de-recho al disponer la persecución del mismo ante las cortes insulares (Véase Puerto Rico v. Rubert Co., 309 U. S. 543, 549-50).

El auto de certiorari será anulado.

El Juez Asociado Sr. De Jesús no intervino.

(1) La lista de precios contenida en dicha Enmienda 21 fué enmendada nue-vamente el 25 de mayo de 1943, por la Enmienda 36-(8 E. R. 7354).


(2) Como 60 indica más adelante, nos asegura el Administrador, quien lia comparecido como amicus cwriae, que, lejos de crear un conflicto, la ley insular es de gran ayuda en la ejecución de la ley federal. Sin embargo, visualizamos un problema en cuanto a que, sin autoridad del Administrador, un individuo particular o funcionario insular radica una denuncia en las cortes insulares contra un delincuente a quien el Administrador planeaba perseguir en la Corte de Distrito de los Estados Unidos para Puerto Rico bajo la ley federal con sus penalidades más severas. El problema de former jeopardy que no existiría si *100Puerto Rico fuera un. Estado, entonces sería un problema serio en vista de nuestro status como territorio (Puerto Rico v. Shell Co., supra, a las págs. 264-6). Pero la Corte Suprema de los Estados Unidos no dejó que esa dificultad le obstaculi-zara el camino, al resolver que los estatutos insulares y federal que creaban sustancialmente delitos idénticos podían coexistir. Y la manifestación del Ad-ministrador citada en el texto de esta opinión demuestra que la cuestión de former jeopm<dy representa, poca, si alguna, dificultad práctica en la ejecución de ambas leyes federal e insular.


(3) Ex parte Lasswell, 36 P. (2d) 678 (Calif., 1934) a la pág. 687.


(4) El Juez Presidente Marshall en Wayman v. Southard, 10 Wheat 1, 42. según se cita en United States v. Grimaud, 220 U. S. 506, 517.


(5) Como indica el Administrador, "Puerto Rico no es la única jurisdicción donde se ha adoptado legislación de esta naturaleza. Municipios de los Estados de Alabama, Illinois, Iowa, Kentucky, Luoisiana, Michigan, New Jersey, New York, Ohio, South Carolina y Wisconsin han adoptado ordenanzas municipales y el estado de Rhode Island ha adoptado un estatuto, similares a la legislación puertorriqueña. Véase OPA Service Page 400:501 et seq.”